Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  151612 & (49)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151612
                                                                    COA: 319727
                                                                    Oakland CC: 2013-244985-FH
  DETRICK DORAL LANCE,
           Defendant-Appellant.

  _________________________________________/

          By order of December 11, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the March 24, 2015 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we VACATE in part the judgment of the Court of Appeals, and we REMAND
  this case to the Oakland Circuit Court for a hearing to determine whether the defendant
  received ineffective assistance of counsel. People v Ginther, 390 Mich 436 (1973). The
  trial court shall determine whether the defendant’s trial counsel exercised reasonable
  strategy in failing to seek dismissal of the criminal charges on the basis that they were
  barred by the six-year statute of limitations of MCL 767.24. The trial court shall consider
  the March 1, 2013 filing of the information to be the event that stopped the running of the
  statute of limitations. If the trial court determines that counsel did not exercise
  reasonable strategy, it must vacate the defendant’s convictions. If there is a factual
  dispute as to whether the defendant’s charges were barred by the statute of limitations,
  the trial court may order a new trial, at which the defendant may present a statute-of-
  limitations defense to the trier of fact. See People v Price, 74 Mich 37, 44 (1889); People
  v Wright, 161 Mich App 682, 685-686 (1987); People v Artman, 218 Mich App 236, 239
  (1996); People v Owen, 251 Mich App 76, 86 (2002). The motion to supplement answer
  is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2016
         s1026
                                                                               Clerk